DETAILED ACTION
	Claims 1-8 are currently pending.  Claim 9 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-3) in the reply filed on May 6, 2021 is acknowledged.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2021.


Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2017/014545, filed April 7, 2017.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2016-089188, filed April 27, 2016.  A certified copy of the foreign priority document is present in the application file. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) frozen mesenchymal stem cells. 
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claim 1 recites:  
“A frozen cell cluster that is a cell cluster in a frozen state in which mesenchymal stem cells are granularly formed.”

It is noted the instant specification at paragraph [0030] discloses that MSCs grown as spheroids aggregate with each other and become granular.  Madiot et al (Abstract, see PTO-892) and Kim et al (Abstract, see PTO-892) evidence that self-assembly of mesenchymal stem cell spheroids provides a three-dimensional culture environment that mimics the native in vivo environment.  Thus, the claimed cell aggregates mimic the native, in vivo environment.
Claim 1:  Claim 1 is directed to a cell composition comprising frozen mesenchymal stem cells:
	As is recognized by the instant specification (paragraph [0039]), the mesenchymal stem cells are can be obtained from bone marrow of rats.  Thus, the claim recites a natural product.
The claim as a whole, considering all claim elements does not amount to significantly more than the natural product of mesenchymal stem cells.  Thus the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Accordingly the claims are directed to an exception (Step 2A, prong one: YES).  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 2 and 3: claims 2 and 3 depend directly or indirectly from claim 1, and further defines the diameter of the aggregated cells. These limitations do not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.

Accordingly the claims are directed to an exception (Step 2A, prong one: YES).  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Although claim 1 further defines the physical state of the composition by reciting the cells are frozen, there is no indication in the specification that freezing the cells improves or changes in any way the cells natural functioning. The claims do not further recite any type of cryopreservative which physically incorporates into or otherwise binds to the surface of the cell thus providing a markedly different structure from the original natural cells.  Given the claims are directed to a composition, the claims do not recite additional steps that integrate the judicial exception into a practical application by applying or using the judicial exception to effect a particular treatment. The claims do not recite any limitations that apply the judicial exception with any particular device or machine.  (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recites something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellotti et al., (Cytotechnology (2016) 68: 2479-2490; previously cited) (“Bertolli”).
	Bellotti is directed to three-dimensional spheroids comprising mesenchymal stem cells (MSCs). Bellotti teaches the development of a pellet culture to obtain homogenous (Abstract).
	Regarding claim 1, Bellotti teaches obtaining MSCs from human bone marrow (MSC isolation and culture, right column, page 2481) and culturing to obtain spheroids (Spheroids production procedure, page 2482 and Fig. 1).  Bellotti teaches the 3D MSC spheroid aggregates are subjected to rapid freezing at -70°C, i.e. a frozen cell cluster Histological analysis and immunostainings, left column, page 2484).  It is noted the instant specification at paragraph [0030] discloses that MSCs grown as spheroids aggregate with each other and become granular. Therefore, Bellotti’s MSC spheroid aggregates are considered granularly formed. Thus, Bellotti’s teaching anticipates a frozen cell cluster that is a cell cluster in a frozen state in which mesenchymal stem cells are granularly formed, as recited in claim 1.
	Regarding claims 2-3, Bellotti teaches the diameter of the MSC spheroids ranges from 900 µm (correlates to 0.9 mm) to approximately 600 µm (correlates to 0.6 mm) (Morphological features assessment, second paragraph, right column, page 2485), which is illustrated at Fig. 6a.   The claimed range overlaps the prior art range, thus anticipating claims 2 and 3. See MPEP 2131.03(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (WO 2016/069892, filed October 29, 2015; see PTO-892) (“Fang”).
	Fang is directed to methods for preparing and culturing three-dimensional (3D) cell aggregates, e.g. spheroids (Abstract, paragraphs [0002]-[0004]).
	Regarding claim 1, Fang’s Example 2 teaches preparing 3D cell culture aggregates of uniform diameter, wherein the diameter of the culture wells is 1 to 3 times the diameter of the 3D cellular aggregate.  Fang exemplifies culturing HT29 cells 
Thus, Fang does render obvious a composition comprising a frozen cell cluster in a frozen state in which MSC spheroids are granularly formed, that is, Fang teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising frozen MSC spheroids is within the scope of the teachings of Fang, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to cryopreserve MSC spheroids.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Fang.
Regarding claims 2 and 3, and the limitations directed to the diameter of the frozen cell clusters, Fang teaches the culture well diameter is 1 to 3 times the diameter of the 3D cellular aggregate; that is the spheroid diameter is about the same, or 3 times smaller than the culture well diameter). Fang teaches the culture well diameters range from about 100-2000 µm (correlates to 0.1 to 2 mm) (paragraph [0025]).  Therefore, in 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Conclusion
No claim is allowed.  No claim is free of the art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633